DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  Acknowledgement is made of the amendment received 1/4/22. Claims 1-23 are pending in this application.  Claims 1, 15 and 19 were amended, and claims 21-23 were newly presented in the amendment received 1/4/22. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection under 35 U.S.C. 112, second paragraph has been withdrawn in light of the amendment received 1/4/22.
Claims 1-2, 4-10, 12-15, 17-20 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Ikegawa et al. (US Patent Application Publication No 2019/0013460) hereinafter referred to as Ikegawa. 
Per Claims 1 and 19 Ikegawa discloses ( see figures 7-8) a method of forming an integrated circuit device, comprising at least one memory device, the integrated circuit comprising forming
a first electrode (10) structure including one or more metals; 
a second electrode (90) structure including one or more metals; 
a free magnetic structure (60) between the first and second electrode structures, the free magnetic structure comprising a first multilayer stack including 
a first layer (62) including one or more ferromagnetic materials, 
a second layer (64) including one or more of ruthenium, iridium, copper, or rhodium, (see [0068] which specifically states that (64) can be ruthenium, iridium or rhodium) and 
a third layer (66) including one or more ferromagnetic materials, the second layer between the first and third layers; 
a fourth layer (MgO, 50) between the free magnetic structure and the second electrode structure, the fourth layer including oxygen, the fourth layer further including magnesium or aluminum, or both magnesium and aluminum; and 
a fixed magnetic structure (20) between the fourth layer and the second electrode structure, the fixed magnetic structure comprising a second multilayer stack (see figure 7)
Per Claim 2 Ikegawa discloses (see figures 7-8) the device of claim 1 including where wherein the one or more metals included in the first electrode structure (10) include one or more of tantalum, tungsten, platinum, bismuth, iridium, or manganese. [0045]
Per Claim 4 Ikegawa discloses (see figures 7-8) the device of claim 1 including where the one or more ferromagnetic materials included in the first and third layers include one or more of cobalt, iron, boron, molybdenum, tungsten, or tantalum. [0066-0068]
Per Claim 5 Ikegawa discloses (see figures 7-8) the device of claim 1 including where the one or more ferromagnetic materials included in the first and third layers include boron. [0066-0068]
Per Claim 6
Per Claim 7 Ikegawa discloses (see figures 7-8) the device of claim 1 including where the first layer has a thickness within 0.5 nanometers of a thickness of the third layer. [0066-0068]
Per Claim 8 Ikegawa discloses (see figures 7-8) the device of claim 1 including where the first and third layers have thicknesses of less than 2 nanometers. [0066-0068]
Per Claim 9 Ikegawa discloses (see figures 7-8) the device of claim 1 including where the second multilayer stack (20) includes a synthetic antiferromagnetic (SAF) stack, the SAF stack including a first SAF stack layer, a second SAF stack layer, and a coupling layer between the first and second SAF stack layers, the coupling layer including one or more of ruthenium, iridium, molybdenum, copper, or rhodium. [0051]
Per Claim 10 Ikegawa discloses (see figures 7-8) the device of claim 9 including where the second multilayer stack (20) further includes a magnetic layer including one or more ferromagnetic materials, and a tantalum layer between the magnetic layer and the SAF stack. [0051]
Per Claim 12 Ikegawa discloses (see figures 7-8) the device of claim 1 including where the at least one memory device is a three- terminal spin-orbit torque (SOT) memory device. (see figure 9 and [0005-0007])
Per Claim 13 Ikegawa discloses (see figures 7-8) the device of claim 1 including where the at least one memory device is a perpendicular spin-orbit torque (pSOT) memory device. [0005-0007]
Per Claim 14 Ikegawa discloses (see figures 7-8) the device of claim 1 including a computing system comprising the integrated circuit of claim 1. [0087]
Per Claim 15
a first electrode structure (90) including one or more of tantalum, tungsten, platinum, bismuth, iridium, or manganese; 
a second electrode structure (10) including one or more metals; 
a first multilayer stack (60) between the first (90) and second electrode (10) structures, the first multilayer stack including a first layer (62) including one or more of cobalt, iron, or boron (CoFeB, [0066]), a second layer (64) including one or more of ruthenium, iridium, copper, or rhodium (Ru, Ir, and Rh all disclosed in [0068]), and a third layer (66) including one or more of cobalt, iron, or boron (CoFeB, [0066]), the second layer between the first and third layers; 
a fourth layer (MgO, 50) between the first multilayer stack and the second electrode structure, the fourth layer including magnesium and oxygen (MgO, see [0069]); and 
a second multilayer stack (20) between the fourth layer (50) and the second electrode (10) structure, the second multilayer stack including a fifth layer (36) including one or more of cobalt, iron, or boron [0058], a sixth layer (34) including tantalum [0058], a seventh layer including cobalt and platinum (32), an eighth layer (30) including one or more of ruthenium, iridium, molybdenum, copper, or rhodium [0056], and a ninth layer (22) including cobalt and platinum [0056], the eighth layer between the seventh and ninth layers. (see figs 3 and 7-8)
Per Claim 17 Ikegawa discloses (see figures 7-8) the device of claim 15 including where the seventh and ninth layers include a multilayer structure, the multilayer structure including at least one layer of cobalt and at least one layer of platinum. [0056]
Per Claim 18
Per Claim 20 Ikegawa discloses (see figures 7-8) the device of claim 19 including where the free magnetic structure (60), fourth layer (50), and fixed magnetic structure (20) are all formed prior to forming the second electrode structure (90). (see figures 7-8)

Allowable Subject Matter
Claims 3, 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 21-23 are allowed.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894